EXHIBIT 10.19
FIRST AMENDMENT OF THE AGREEMENT
BETWEEN HORIZON BANK, N.A.
AND MARK E. SECOR
WHEREAS, on August 28, 2007, Horizon Bank, N.A. (the “Bank”) entered into an
Agreement (the “Agreement”) with Mark E. Secor (the “Employee”), pursuant to
which the Bank and Employee set forth the terms and conditions with respect to
the Employees’ responsibilities upon a “Change in Control” (as defined in the
Agreement); and
WHEREAS, pursuant to Section 28 of the Agreement, the parties reserved the right
to amend the Agreement by written agreement executed by both parties; and
WHEREAS, the parties desire to modify the Agreement to reflect a change in the
Employee’s job title and related responsibilities, and to make certain changes
as required by law;
NOW, THEREFORE, effective as of January 1, 2009, the Bank and the Employee amend
the Agreement in the following particulars:

  1.   All references to the Employee’s job title as “Chief Investment and Asset
Liability Manager” throughout the Agreement are deleted and replaced with the
job title “Chief Financial Officer.”     2.   Section 3 of the Agreement is
deleted in its entirety and replaced with the following:         “Section 3
Duties of Employee. During the term, Employee shall be the Chief Financial
Officer of the Bank and shall perform such duties and responsibilities for the
Bank as may be assigned by the Bank and which are not unreasonably inconsistent
with the duties currently being performed by the Employee; provided, however,
that such duties shall be performed in or from the principal executive offices
of the Bank, currently located in Michigan City, Indiana. Employee shall not be
required to be absent from the location of the principal executive offices of
the Bank on travel status or otherwise more than thirty days in any calendar
year. Bank shall not, without the written consent of the Employee, relocate or
transfer Employee to a location more than thirty miles from his principal
residence. During the Term, Employee shall devote substantially all business
time, attention and energy, and reasonable best efforts, to the interests and
business of the Bank and to the performance of the Employee’s duties and
responsibilities on behalf of the Bank. Employee may use his discretion in
fixing the hours and schedule of work consistent with the proper discharge of
the Employee’s duties. Employee, subject to the direction and control of the
Bank’s Board of Directors (‘Bank Board’) and Chief Executive Officer, shall have
all power and authority commensurate with the Employee’s status and necessary to
perform the Employee’s duties hereunder. As long as Employee is employed by the
Bank pursuant to this Agreement, Employee shall be entitled to office space and
working conditions consistent with the position as Chief Financial Officer. The
Bank shall provide Employee with such assistance and working accommodations as
are suitable to the character of the position with the Bank and as are adequate
for the performance of the Employee’s duties.”

145



--------------------------------------------------------------------------------



 



  3.   The following new provision is added to the Agreement as Section 8(f):

“(f) In the event that either party exercises his right to terminate this
Agreement for Cause or for Good Reason, as defined herein, the respective
parties shall have the following limited rights:
(i) In the event that the Bank desires to terminate the Employee’s employment
for Cause pursuant to subsection 8(a), the Bank will first deliver to the
Employee a written notice which will (A) indicate the specific provisions of
this Agreement relied upon for such termination, (B) set forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
termination, and (C) describe the steps, actions, events or other items that
must be taken, completed or followed by the Employee to correct or cure the
basis for such termination. The Employee will then have 30 days following the
effective date of such notice to fully correct and cure the basis for the
termination of his employment. If the Employee does not fully correct and cure
the basis for the termination of his employment within such 30-day period, then
the Bank will have the right to terminate the Employee’s employment with the
Bank immediately for Cause upon delivering to the Employee a written notice of
termination and without any further cure period.
(ii) In the event that the Employee desires to terminate his employment with the
Bank for Good Reason pursuant to subsection 8(c), the Employee will first
deliver to the Bank a written notice which will (A) indicate the specific
provisions of this Agreement relied upon for such termination, (B) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such termination, and (C) describe the steps, actions, events or other items
that must be taken, completed or followed by the Bank to correct or cure the
basis for such termination. The Bank will then have 30 days following the
effective date of such notice to fully correct and cure the basis for the
termination of the Employee’s employment. If the Bank does not fully correct and
cure the basis for the termination of the Employee’s employment within such
30-day period, then the Employee will have the right to terminate his employment
with the Bank immediately upon delivering to the Bank a written Notice of
Termination and without any further cure period.”

  4.   The following new provision is added to the Agreement as Section 8(f):

“(f) Delay of Payment of Benefits in Certain Circumstances.
(i) Separation from Service. ‘Separation from Service’ means the date on which
the Employee dies, retires or otherwise experiences a Termination of Employment
with the Company. Provided, however, a Separation from Service does not occur if
the Employee is on military leave, sick leave or other bona fide leave of
absence (such as temporary employment by the government) if the period of such
leave does not exceed six months, or if the leave is for a longer period, so
long as the individual’s right to reemployment with the Company is provided
either by statute or by contract. If the period of leave exceeds six months and
the Employee’s right to reemployment is not provided either by statute or
contract, there will be a Separation from Service on the first date immediately
following such six-month period. The Employee will incur a ‘Termination of
Employment’ when a termination of employment is incurred under Proposed Treasury
Regulation 1.409A-1(h)(ii) or any final version of such Proposed Regulation.

146



--------------------------------------------------------------------------------



 



(ii) Suspension of Payments to Specified Employees. To the extent such
suspension is required by Section 409A of the Internal Revenue Code of 1986, as
amended (‘Code’) or Treasury Regulations issued pursuant to Code Section 409A,
if an amount is payable to the Employee due to the Employee’s Separation from
Service for a reason other than the Employee’s death, and if at the time of the
Separation from Service the Employee is a ‘Specified Employee,’ payment of all
amounts which constitute deferred compensation under Code Section 409A to the
Employee under the Agreement will be suspended for six months following such
Separation from Service. The Employee will receive payment of such amounts on
the first day following the six-month suspension period.

  A.   A ‘Specified Employee’ means an individual who is a ‘Key Employee’ of the
Company at a time when the Holding Company’s stock is publicly traded on an
established securities market. The Employee will be a Specified Employee on the
first day of the fourth month following any ‘Identification Date’ on which the
Employee is a Key Employee.     B.   The Employee is a ‘Key Employee’ if at any
time during the 12-month period ending on an Identification Date the Employee
is: (i) an officer of the Company having annual compensation greater than
$160,000 (as adjusted in the same manner as under Code Section 415(d) except
that the base period will be the calendar quarter beginning July 1, 2001, and
any increase under this sentence which is not a multiple of $5,000 will be
rounded to the next lower multiple of $5,000); (ii) a five-percent owner of the
Company; or (iii) a one-percent owner of the Company having an annual
compensation greater than $150,000. For purposes of determining whether an
Employee is an officer under clause (i), nor more than 50 employees (or, if
lesser, the greater of three or ten percent of the employees) will be treated as
officers, and those categories of employees listed in Code Section 414(q)(5)
will be excluded.     C.   The ‘Identification Date’ for purposes of this
Agreement is December 31 of each calendar year.”

The Agreement shall remain the same in all other respects.
IN WITNESS WHEREOF, the Bank, by its officer thereunder duly authorized, and the
Employee, have caused this Amendment to be executed as of November ___, 2008,
but effective as of January 1, 2009.

            HORIZON BANK, N.A.
      By:           Craig M. Dwight, Chairman and        Chief Executive
Officer        EMPLOYEE
      By:           Mark E. Secor           

147